 



EXHIBIT 10.1
EXECUTIVE EMPLOYMENT AGREEMENT MODIFICATION
     The purpose of this letter is to modify and amend the Executive Employment
Agreement (the “Agreement”) by and between Manhattan Associates, Inc, a Georgia
corporation (“Company”), and Peter F. Sinisgalli (“Executive”) that was entered
into the 25th day of February, 2004. This modification to the Agreement (the
“Modification) shall be effective as of July 19, 2007. In the event of a
conflict between this Modification and the Agreement, the terms of this
Modification shall control. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Agreement.
     Executive has agreed to continue in the position of President and Chief
Executive Officer through April 12, 2012. In consideration of this, Company has
agreed to modify the Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
     1. Employment and Duties.
          A. Company shall continue to employ Executive as President and Chief
Executive Officer. Executive hereby accepts employment on the terms set forth
herein and in the Agreement as modified hereby. Executive shall continue to
report to the Board of Directors.
          B. Executive shall continue with the duties that have been established
and as are normally associated with the duties of President and Chief Executive
Officer. Specifically, Executive shall have overall primary responsibility for
the functions of the Company.
     2. Compensation.
          A. Base Salary. During his employment hereunder, Company shall
continue to pay Executive a base salary (“Base Salary”) of $18,333.33
semi-monthly ($440,000.00 annualized), subject to all standard employment
deductions. Company and Executive agree that this amount shall be reviewed on an
annual basis.
          B. Performance-Related Bonus. Executive shall continue to be eligible
to receive a performance-related bonus as determined by the Compensation
Committee in its discretion.
          C. Stock Options. In consideration of Executive’s continued duties and
responsibilities, Executive shall receive an option pursuant to the Manhattan
Associates, Inc. Option Plan (the “Option Plan”) and the terms of the Agreement
to purchase 200,000 shares of the Company’s common stock with a seven year term
at an exercise price of $28.52 (which is the closing price of the Company’s
common stock for the day preceding the effective date of this Modification) and
a grant of 66,667 restricted shares, on the date of this Modification. All of
the options and restricted shares set forth above will vest in 16 equal
quarterly installments beginning April 4, 2008. Executive will continue to
receive restricted shares and the option to purchase additional shares of the
Company’s common stock on an annual basis as determined by the Compensation
Committee. All options and restricted shares will be subject to the other terms
in accordance with the stock option and restricted certificates or award
agreements, respectively, provided for each grant.
          In the event of a Change of Control and provided Executive is
terminated other than for Cause or is terminated by a Constructive Termination
and such termination or Constructive Termination occurs within two (2) years of
such Change of Control, all options granted under this Modification whether
vested or non-vested shall vest as of the date of the termination.
Definitions:
Change of Control shall mean the happening of an event that shall be deemed to
have occurred upon the earliest to occur of the following events: (i) the date
the stockholders of the Company (or the Board, if stockholder action is not
required) approve a plan or other arrangement pursuant to which the Company will
be dissolved or liquidated; (ii) the date the stockholders of the Company (or
the Board, if stockholder action is not required) approve a definitive agreement
to sell or otherwise dispose of all or substantially all of the assets of the
Company; or (iii) the date the stockholders of the Company (or the Board, if
stockholder action is not required) and the

 



--------------------------------------------------------------------------------



 



stockholders of the other constituent corporations (or their respective boards
of directors, if and to the extent that stockholder action is not required) have
approved a definitive agreement to merge or consolidate the Company with or into
another corporation, other than, in either case, a merger or consolidation of
the Company in which holders of shares of the Company’s voting capital stock
immediately prior to the merger or consolidation will have at least fifty
percent (50%) of the ownership of voting capital stock of the surviving
corporation immediately after the merger or consolidation (on a fully diluted
basis), which voting capital stock is to be held by each such holder in the same
or substantially similar proportion (on a fully diluted basis) as such holder’s
ownership of voting capital stock of the Company immediately before the merger
or consolidation.
Cause shall include but not be limited to an act or acts or an omission to act
by the Executive involving (i) willful and continual failure to substantially
perform his duties with the Company (other than a failure resulting from the
Executive’s Disability) and such failure continues after written notice to the
Executive providing a reasonable description of the basis for the determination
that the Executive has failed to perform his duties, (ii) indictment for a
criminal offense other than misdemeanors not disclosable under the federal
securities laws, (iii) breach of this Agreement in any material respect and such
breach is not susceptible to remedy or cure or has not already materially
damaged the Company, or is susceptible to remedy or cure and no such damage has
occurred, is not cured or remedied reasonably promptly after written notice to
the Executive providing a reasonable description of the breach, or (iv) conduct
that the Board of Directors of the Company has determined, in good faith, to be
dishonest, fraudulent, unlawful or grossly negligent or which is not in
compliance with the Company’s Code of Conduct or similar applicable set of
standards or conduct and business practices set forth in writing and provided to
the Executive prior to such conduct.
Constructive Termination For purposes of this Agreement, Constructive
Termination shall mean a situation after a Change of Control where the failure
by the Company to provide the Executive with compensation and benefits
substantially comparable, in the aggregate, to those provided for under the
employee benefit plans, programs and practices in effect immediately prior to
the Change of Control.
          All other terms of the “Terms and Conditions for Stock Options” shall
remain the same. This provision is in addition to, and not in lieu of any
provision in your Agreement relating to options.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
July 19, 2007.

                  COMPANY:    
 
                Manhattan Associates, Inc.    
 
           
 
  By:   /s/ John Huntz
 
   
 
  Name:   John Huntz    
 
  Title:   Chairman    
 
           
 
  Date:   7/19/07    
 
                EXECUTIVE:    
 
                /s/ Peter F. Sinisgalli                   Peter F. Sinisgalli  
 
 
           
 
  Date:   7/19/07    

 